Citation Nr: 0931028	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative arthritis of the neck.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative arthritis of the back.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative arthritis of the bilateral 
shoulders.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for metatarsalgias of the bilateral feet, and, if 
so, whether service connection is warranted.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee.

6.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee.

7.  Entitlement to a compensable rating for a bilateral foot 
pain disorder.  

8.  Entitlement to automobile and adaptive equipment under 38 
U.S.C.A. § 3901(a).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in St. Petersburg, Florida, which denied increased ratings 
for the bilateral knees, denied reopening of the neck, back, 
shoulder and feet claims and denied entitlement to automotive 
and adaptive equipment.  

The RO reopened the neck, back, shoulder and feet claims in 
the February 2007 Statement of the Case.  Regardless of the 
RO's decision to reopen the claims, the Board is nevertheless 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

The appellant testified before the undersigned at a February 
2009 hearing at the RO.  A transcript has been associated 
with the file.  The record was held open for thirty days to 
afford the appellant time to submit additional evidence.  The 
Board received evidence directly from the appellant in March 
2009, which was duplicative of the appellant's service 
treatment records, VA treatment and VA benefits records.  The 
documents are duplicative of those already present in the 
claims file and considered by the RO in the first instance.  
As such, the evidence is not relevant, and the file need not 
be returned to the RO for initial consideration.  See 38 
C.F.R. § 20.1304(c) (2008).

In July 2009, the Board granted a motion to advance the case 
on the docket due to advanced age.  See 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c) (2008).

The issues of a separate compensable rating for bilateral 
foot pain and the petition to reopen a bilateral foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claims for neck, back and bilateral 
shoulder arthritis disabilities were most recently denied in 
a June 2003 rating decision.

2.  The appellant withdrew his appeal of the June 2003 rating 
decision after perfection.

3.  Evidence received since the June 2003 RO decision 
contains new treatment records which are new to the claims 
file, but do not relate to an unestablished fact necessary to 
substantiate the claim of whether neck, back and bilateral 
shoulder disabilities were incurred in or aggravated by 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claims; it also 
contains previously submitted service treatment and post 
service medical records, which are not new.

4.  The appellant's service-connected right knee arthritis 
has been manifested by extension to zero degrees, flexion to 
90 degrees, no objective evidence of instability, without 
semilunar cartilage, tibia or fibula impairment, or genu 
recurvatum.  

5.  The appellant's service-connected right knee arthritis 
has been manifested by extension to zero degrees, flexion to 
70 degrees, no objective evidence of instability, without 
semilunar cartilage, tibia or fibula impairment, or genu 
recurvatum.  

6.  The appellant has withdrawn his appeal seeking 
entitlement to automobile and adaptive equipment under 38 
U.S.C.A. § 3901(a).


CONCLUSION OF LAW

1.  The June 2003 rating decision, denying the petition to 
reopen claims of service connection for neck, back and 
bilateral shoulder arthritis disabilities, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for neck, back and 
bilateral shoulder arthritis disabilities; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  The criteria for an evaluation greater than 20 percent 
for right knee degenerative arthritis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

4.  The criteria for an evaluation greater than 20 percent 
for left knee degenerative arthritis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

5.  The criteria for withdrawal of a Substantive Appeal 
regarding entitlement to automobile and adaptive equipment by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings and petitions to reopen claims of service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  Prior to initial adjudication of the appellant's 
petitions to reopen, a letter dated in April 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The VCAA notice 
provided to the appellant prior to adjudication failed to 
provide notice of the grounds of the prior final denial.  See 
Kent, supra.  Failure to provide pre-adjudicative notice of 
any of the four elements is presumed to create prejudicial 
error.  Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the appellant.  Id., at 1345.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The appellant offered specific argument 
that his disabilities were either directly related to service 
or related to his service connected knee disabilities in his 
August 2006 Notice of Disagreement and his March 2007, which 
are the grounds for the prior denial.  The Board finds that 
the appellant had actual knowledge on the grounds of the 
prior denial as of his August 2006 Notice of Disagreement.  
The claim was subsequently readjudicated in February 2007 
Statement of the Case.  The Board concludes that the error in 
notice timing was harmless.  Mlechick v. Mansfield, 503 F.3d 
1340 (2007).  Since the Board has concluded that new and 
material evidence has not been submitted for the claim for 
service connection, reopening is not warranted and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2006 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test described in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Notice satisfying 
the Vazquez requirements was sent to the appellant in August 
2008.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in August 2008, he was provided a month to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in September 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The appellant was provided a further opportunity to submit 
evidence and testimony before the undersigned in February 
2009 and did not do so.  Given the several months to obtain 
and submit additional evidence, the Board finds that any 
error is not prejudicial.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records were requested, but not obtained.  The SSA reported 
that the appellant's file had most likely been destroyed.  
The appellant has at no time referenced existing, outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

Where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).  

The RO provided the appellant an appropriate VA examination 
in July 2006.  The appellant has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  

The appellant has argued that his examination was inadequate 
because it was conducted by someone who was not a doctor and 
was extremely painful.  The examination was conducted by a 
nurse practitioner.  The examination report was cosigned by a 
medical doctor and addresses the necessary rating criteria as 
discussed below.  While the appellant argues that nurse 
practitioner was not qualified, the appellant must show, by 
evidence other than mere allegation, that the Board cannot 
rely on an examiner in a particular case.  Cox v. Nicholson, 
20 Vet. App. 563 (2007).  Further, the appellant's 
disability, by its very nature, causes him a great deal of 
pain.  While the Board extends its sympathies to the 
appellant, the Board finds that the examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. New and Material Evidence

The appellant has brought several prior claims for service 
connection for disabilities of the neck, back, shoulders and 
feet.  The appellant filed petitions to reopen those claims 
in 2001 and 2002.  A petition to reopen the neck, back and 
bilateral shoulder arthritis claims was denied in a June 2003 
rating decision.  The appellant perfected an appeal of this 
rating decision in a May 2004 Form 9.  He withdrew his appeal 
in a December 2004 statement.  The June 2003 rating decision 
is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's neck and back claims were originally denied 
in a November 1983 rating decision, which determined that 
disabilities related to service had not been identified.  The 
appellant had tried repeatedly to reopen the claims.  The 
June 2003 rating decision concluded that the claims could not 
be reopened as there was no evidence supporting a nexus to 
service or a service connected disability.  

Since the June 2003 rating decision, the appellant has 
submitted a variety of records.  These records are largely 
duplicative, containing copies of his service records, 
obtained from the RO, and his VA treatment records, which 
show that the disabilities of the neck and back exist.  The 
copies of his service records have been considered many times 
in relation to each of the appellant's claimed disabilities 
of the neck, back and shoulders.  These records cannot be 
considered new.  The VA treatment records are from his recent 
treatment and are therefore new to the file.  These records 
do not address the question of a relationship to service.  
Accordingly, the Board finds that these records are not 
material.  The appellant also submitted a July 2004 letter 
from his private doctor.  He previously submitted this letter 
during the course of the prior appeal.  All evidence 
submitting during the pendency of an appeal is deemed to have 
been submitted with the pending claim.  38 C.F.R. § 3.156(b).  
New evidence is existing evidence which has not been 
previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  The July 2004 letter therefore has been 
previously submitted with the appellant's prior claim and 
cannot constitute new evidence.  The appellant also testified 
before the undersigned.  The appellant's contentions 
regarding these claims have not changed in several years and 
have been previously considered.  The appellant has offered 
no new evidence in the course of his testimony.  

The Board notes that the RO reopened the claims because the 
appellant alleges secondary service connection theories which 
had not been previously considered.  The Board notes that 
this theory had been raised for the appellant's back claim 
and rejected by the Board in a March 1986 decision.  The 
appellant had raised the theory again regarding the right 
arm, which was rejected in a January 1991 rating decision.  
Regardless of the RO's mistaken view of the previously 
alleged theories of the claim, the RO found secondary service 
connection potentially provides a "new cause of action" not 
subject to the usual requirement of new and material evidence 
to reopen.  This is a misreading of applicable precedent.  
The "new cause of action" exception to finality applies 
only in the case where a liberalizing change in law creates a 
new avenue to entitlement.  See Spencer v. Brown, 4 Vet. App. 
283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  
Secondary service connection is a well-established and long 
standing theory of entitlement.  Theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed.  See Bingham v. 
Nicholson, 421 F.3d 1346, 1348-49 (Fed.Cir.2005).  The Board 
will not reopen because the appellant alleged an alternative 
theory of entitlement in the absence of a liberalizing change 
in law.  

The Board finds that the evidence submitted by the appellant 
or obtained on his behalf is either duplicative of previous 
evidence or immaterial to the claims.  As such, the petition 
to reopen claims of service connection for neck, back and 
shoulder disabilities must be denied.  See 38 C.F.R. § 3.156, 
supra.  

III. Increased Ratings

The appellant contends that he is entitled to ratings in 
excess of 20 percent each for his degenerative arthritis of 
the knees.  For the reasons that follow, the Board concludes 
that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The appellant receives a 20 percent rating for each knee 
under Diagnostic Code (DC) 5003, for degenerative arthritis.  
See 38 C.F.R. § 4.71a (2008).  This is the maximum rating 
available under DC 5003.  Id.  

DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Id.  If such diagnostic 
codes result in a noncompensable rating, a rating is 
available under 5003 if specific, objective evidence of 
limitation of motion is found.  Id.  

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The appellant's range of motion was tested at his July 2006 
VA examination.  He had extension to zero degrees and flexion 
to 70 degrees in the right knee and extension to zero degrees 
and flexion to 90 degrees in the left.  The appellant 
reported pain throughout the range of motion.  He indicated 
the use of a cane and walker indoors and the use of a 
scooter.  The appellant's VA treatment records do not record 
any range of motion testing during the period on appeal.  

The Board concludes that the criteria for ratings are not met 
under DC 5260 or DC 5261.  The appellant's extension is full 
bilaterally.  Even a 10 percent rating would require at least 
10 degrees limitation of motion.  The appellant's flexion 
exceeds 60 degrees bilaterally.  A 10 percent rating would 
require flexion limited to 45 degrees.  The criteria for 
ratings under DC 5260 and DC 5261 are not met.  The Board 
turns to other possible applicable ratings.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2008).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The appellant complained of "give way" at his July 2006 VA 
examination and before the undersigned.  Both knees were 
stable in the medial and lateral ligaments and the anterior 
and posterior cruciate ligaments.  There are no other tests 
of knee stability during the period on appeal.  

The Board finds that, to the extent the appellant has knee 
instability, it does not rise to a "slight" level.  The 
appellant is competent to report give way as a lay 
observation.  For the Board to find that "slight" 
instability exists, some objective evidence of instability 
has to be on file.  The Board notes that the appellant's 
medical history does not reflect ligament injury, strain or 
instability at any time, including during his initial injury 
during service.  The Board concludes that the appellant's 
complained of "give way" does not rise to a disability 
level of "slight" instability.  A separate compensable 
rating is not warranted.  

Additional Diagnostic Codes provide for additional ratings 
for other disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the appellant's 
knee disorder involves ankylosis, semilunar cartilage, tibia 
or fibula impairment, or genu recurvatum, additional ratings 
for the appellant's knee disorders are not warranted under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 
(2008).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's knees.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the appellant's pain when making a rating determination, 
the rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
notes that the appellant's current 20 percent ratings are for 
arthritis, which requires objective evidence of painful 
motion.  The Board notes that the criteria for a grant under 
DeLuca are substantially similar and would involve 
compensating the appellant twice for painful movement.  As 
such, the Board concludes that would violate the anti- 
pyramiding rule.  See 38 C.F.R. § 4.14, supra.  A higher 
rating under the criteria of DeLuca is not warranted.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's bilateral knee 
arthritis disability are not inadequate.  The appellant 
complains of pain, weakness and fatiguability in his 
statements, testimony and during his VA examination.  The 
criteria for ratings under DC 5003 explicitly include 
consideration of additional functional loss beyond ordinary 
range of motion tests.  As such, these complaints have been 
considered and incorporated into his current 20 percent 
rating for each knee.  It does not appear that the appellant 
has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased ratings claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Withdrawn Appeal

On February 24, 2009, the appellant stated on the record and 
under oath before the undersigned that he withdrew his claim 
for entitlement to automobile and adaptive equipment under 38 
U.S.C.A. § 3901(a).  VA regulation provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2008); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).

As of February 2009 hearing, the Board had not yet issued a 
final decision on this case.  The appellant's statement was 
reduced to writing in transcription and is his sworn 
statement.  Therefore, the appellant's withdrawal of this 
issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d)(West 2002 & Supp. 2008).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal should be dismissed.  
38 U.S.C.A. § 7105(d).

The appeal for entitlement to automobile and adaptive 
equipment under 38 U.S.C.A. § 3901(a) is dismissed.


ORDER

The petition to reopen a claim for service connection for 
arthritis of the neck is denied.  

The petition to reopen a claim for service connection for 
arthritis of the back is denied.  

The petition to reopen a claim for service connection for 
arthritis of the bilateral shoulders is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee is denied.

The petition of entitlement to automotive and adaptive 
equipment is dismissed.  


REMAND

The Board must remand the appellant's claims for separate 
compensable ratings for a bilateral foot pain disorder and 
the petition to reopen a claim for service connection for 
metatarsalgias of the bilateral feet.  

The appellant has insisted during the course of this appeal 
that he has already been service connected for a bilateral 
foot disorder and should be rated for it.  The RO denies that 
he has been so service connected.  

The Board notes that an August 1985 rating decision extended 
the grant of service connection for bilateral knee arthritis 
disability to include bilateral foot pain.  For reasons that 
are not clear, the RO has since eliminated the bilateral foot 
pain element from the appellant's service connected 
disability.  The severance of service connection procedure 
was not followed.  See 38 C.F.R. § 3.105(d) (2008).  
Accordingly, the bilateral foot pain disability is still 
service connected.  The appellant has persistently claimed 
that he is attempting to obtain an increased rating based on 
this at least in part.  

The Board cannot act on that claim at the present time.  
While service connection is in effect, it is not clear what 
specific basis the grant had.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The appellant has, 
at various times, been diagnosed with pes planus, pes cavus, 
hallux valgus, metatarsalgias, arthritis of the metatarsals 
and ankles, broken arches, and claudication.  The appellant 
also has surgical clips in his ankles and diabetic related 
changes to the skin of his feet.  The Board is not clear if 
the original grant was for a distinct foot disorder caused or 
aggravated by the knee disabilities.  

The Board must remand for clarification.  The RO must 
identify the specific bilateral foot disorder which is 
service connected and rate it appropriately.  This remand 
requires that the petition to reopen a bilateral 
metatarsalgia claim also be remanded.  The bilateral 
metatarsalgia is inextricably intertwined because it may be 
the service connected disability.  Until this is determined, 
the Board cannot proceed on the claim.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims, 
determining the nature of the service 
connected foot disorder and whether the 
bilateral metarsalgia is a component of 
that disorder.  The RO must also determine 
whether the service connected bilateral 
foot disorder warrants a separate 
compensable rating.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


